STATE OF MICHIGAN

                            COURT OF APPEALS



BAY COUNTY CLERK,                                                   UNPUBLISHED
                                                                    November 3, 2016
              Plaintiff,

v                                                                   No. 331455
                                                                    Original Action
BAY COUNTY EXECUTIVE and BAY
COUNTY BOARD OF COMMISSIONERS,

              Defendants.


Before: TALBOT, C.J., and MURPHY and STEPHENS, JJ.

PER CURIAM.

       Defendants have moved for summary disposition of plaintiff’s complaint pursuant to
MCR 2.116(C)(8) and (10), while plaintiff has moved for summary disposition of two counts of
the complaint. We grant in part and deny in part the motions, and refer the matter to a retired
judge for further proceedings.

      This action comes before this Court pursuant to 2013 amendments to the Uniform
Budgeting and Accounting Act (UBAA). MCL 141.436(9) provides:

               (9) An elected official who heads a branch of county government or the
       chief judge of a court funded by a county has standing to bring a suit against the
       legislative body of that county concerning a general appropriations act, including
       any challenge as to serviceable levels of funding for that branch of county
       government or that court. If a court and the legislative body of a county are
       involved in mediation, before the chief judge of that court brings a suit on the
       court's own behalf against the legislative body of the county under this subsection,
       a mediator shall certify in writing that the parties are unable to resolve the issues
       by mediation. The court hearing a suit shall consider the financial ability of the
       county to pay when considering any challenge as to serviceable levels of funding.

       MCL 141.438(6) provides that an elected official who heads a branch of county
government has standing to bring suit against the chief administrative officer of that county
concerning an action relating to the enforcement of a general appropriations act for that branch
of county government. An action under section 16(9) or subsection (6) must be brought in the
Court of Appeals. MCL 141.438(7) and (8).


                                               -1-
              (9) The court’s jurisdiction over and review of the issues raised in a suit
       brought under subsection (7)(b) or (8)(b) is limited to that portion of the general
       appropriations act that is directly affected by the amendment or action.

               (10) The jurisdiction of the court of appeals over a suit brought under
       subsection (6) or section 16(9) is exclusive and that jurisdiction or any judicial
       duties inherent in that jurisdiction shall not be transferred to any other court.
       However, the court of appeals may request the supreme court to assign a retired
       judge under section 226 of the revised judicature act of 1961, 1961 PA 236, MCL
       600.226, to assist the court of appeals by resolving discovery issues, reviewing
       the evidence, making proposed findings of fact and conclusions of law, and
       performing any other necessary related judicial duties. [MCL 141.438(9) and
       (10).

       A motion under MCR 2.116(C)(8) tests the legal sufficiency of a claim by the pleadings
alone. All well-pleaded factual allegations are accepted as true and construed in a light most
favorable to the nonmovant. Summary disposition is proper when a claim is so clearly
unenforceable as a matter of law that no factual development could justify recovery. Simko v
Blake, 448 Mich. 648, 654; 532 NW2d 842 (1995).

       A motion under MCR 2.116(C)(10) tests the factual sufficiency of the complaint. In
evaluating the motion, a court considers the affidavits, pleadings, depositions, admissions, and
other evidence submitted in the light most favorable to the nonmoving party. Where the
evidence fails to establish a genuine issue of material fact, the moving party is entitled to
judgment as a matter of law. Maiden v Rozwood, 461 Mich. 109, 120; 597 NW2d 817 (1999).

        The first count of the complaint alleges that defendants have failed to provide a
serviceable level of funding for the county clerk’s office. The UBAA does not define what
constitutes a serviceable level of funding. In Wayne Co Prosecutor v Wayne Co Comm’rs, 93
Mich. App. 114, 124; 286 NW2d 62 (1979), this Court defined a serviceable level of funding:

       A serviceable level of funding is the minimum budgetary appropriation at which
       statutorily mandated functions can be fulfilled. A serviceable level is not met
       when the failure to fund eliminates the function or creates an emergency
       immediately threatening the existence of the function. A serviceable level is not
       the optimal level. A function funded at a serviceable level will be carried out in a
       barely adequate manner, but it will be carried out. A function funded below a
       serviceable level, however, will not be fulfilled as required by statute.

        While defendants argue that the essential functions of the county clerk’s office are being
met, plaintiff has presented evidence that required election audits have not been completed, she
has been unable to complete the microfilming necessary to preserve court records, financial
reports are late, and invoices and requests are not being handled in a timely manner. Delays in
processing required paperwork can establish the lack of a serviceable level of funding. Wayne
Co Prosecutor, 93 Mich. App. at 125. The evidence presented by plaintiff was sufficient to
establish a genuine issue of fact concerning the serviceable level of funding, and defendants’
motion for summary disposition is denied as to that count.

                                               -2-
        The second count of the complaint seeks a declaratory judgment that all fees received by
the county clerk from concealed pistol licensing under MCL 28.425x be under the control of the
clerk and expended at her direction. MCL 28.425x provides:

               (1) Each county shall establish a concealed pistol licensing fund for the
       deposit of fees collected for the county clerk under this act. The county treasurer
       shall direct investment of the concealed pistol licensing fund and shall credit to
       the fund interest and earnings from fund investments.

               (2) Money credited to the county concealed pistol licensing fund shall be
       expended in compliance with the uniform budgeting and accounting act, 1968 PA
2, MCL 141.421 to 141.440a, subject to an appropriation. Expenditures from the
       county concealed pistol licensing fund shall be used by the county clerk only for
       the cost of administering this act. Allowable expenditures include, but are not
       limited to, any of the following costs of the county clerk:

              (a) Staffing requirements directly attributable to performing functions
       required under this act.

               (b) Technology upgrades, including technology to take fingerprints by
       electronic means.

               (c) Office supplies.

               (d) Document storage and retrieval systems and system upgrades.

        To the extent that this involves a line item in the budget, this issue is properly before the
Court as part of plaintiff’s claims regarding a serviceable level of funding. To the extent that the
issue concerns control over the concealed pistol licensing fund, it does not state a claim that is
within the Court’s jurisdiction under MCL 141.438(9). Defendants’ motion for summary
disposition is denied as to this count, with the understanding that plaintiff’s claims are limited to
the enforcement of the general appropriations act. Plaintiff’s motion for summary disposition as
to this count is also denied, as the statute specifically provides that money credited to the fund
shall be expended in compliance with the UBAA, and not independently routed to the county
clerk.

        The third count of the complaint seeks a writ of mandamus requiring defendants to
allocate sufficient resources to meet a serviceable level. To obtain a writ of mandamus, a
plaintiff must have a clear legal right to the performance of the specific duty sought to be
compelled, the defendant must have a clear legal duty to perform it, the act must be ministerial,
and the plaintiff must be without other adequate legal or equitable remedy. Casco Twp v
Secretary of State, 472 Mich. 566, 577; 701 NW2d 102 (2005). The burden of proving
entitlement to a writ of mandamus is on the plaintiff. Citizens for Protection of Marriage v Bd of
State Canvassers, 263 Mich. App. 487, 492; 688 NW2d 538 (2004). The plaintiff must be
without an adequate legal remedy. MCR 3.302(B); Shepherd Montessori Center Milan v Ann
Arbor Twp, 259 Mich. App. 315, 347; 675 NW2d 271 (2003).



                                                -3-
        Here, plaintiff has an adequate legal remedy as reflected in count I of her complaint.
While defendants may have a clear legal duty to provide funding for the operation of the county
clerk, the level of that funding involves discretionary decision making. The motion for summary
disposition as to the mandamus count is granted.

        The fourth count seeks injunctive relief to prevent defendants from impairing the office
of the county clerk. In determining whether to issue injunctive relief, a court must consider four
factors: (1) harm to the public if the injunction issues; (2) whether harm to the applicant in the
absence of temporary relief outweighs the harm to the opposing party if relief is granted; (3) the
likelihood that the applicant will prevail on the merits; and (4) a demonstration that the applicant
will suffer irreparable harm if the relief is not granted. Thermatool Corp v Borzym, 227 Mich
App 366, 376; 575 NW2d 334 (1998).

       Plaintiff has yet to establish any likelihood that she will prevail on the merits, and given
the ongoing nature of the budget dispute, there is no showing that plaintiff will suffer irreparable
harm if injunctive relief is not granted. The clerk’s office staff was reduced by two in February
2011, and increased by one staff member in December 2015, which weighs against the finding of
any imminent irreparable harm. Appropriate relief may be granted at the conclusion of the case.
Count IV of the complaint is dismissed.

        The issue of attorney fees remains under advisement, and will be addressed in a separate
opinion. Further proceedings with regard to Counts I and II are to be held before a retired judge,
who shall assist this Court “by resolving discovery issues, reviewing the evidence, making
proposed findings of fact and conclusions of law, and performing any other necessary related
judicial duties.” MCL 141.438(10).


                                                             /s/ Michael J. Talbot
                                                             /s/ William B. Murphy
                                                             /s/ Cynthia Diane Stephens




                                                -4-